Citation Nr: 1230442	
Decision Date: 09/06/12    Archive Date: 09/10/12

DOCKET NO.  09-16 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a sleep disorder, to include as secondary to service-connected convulsive disability.

2.  Entitlement to service connection for a neck disability, to include as secondary to service-connected convulsive disability.

3.  Entitlement to service connection for traumatic brain injury (TBI), to include as secondary to service-connected convulsive disability.

4.  Entitlement to a rating in excess of 20 percent for service-connected convulsive disability prior to April 24, 2008, and to a rating in excess of 40 percent thereafter.

5.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disabilities.




REPRESENTATION

Appellant represented by:	Jacques P. DePlois, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to May 1981.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which denied service connection for a sleep disorder, a neck disability, and TBI, and continued a rating of 20 percent for a service-connected convulsive disability.

An October 2008 rating decision assigned an increased rating of 40 percent for the Veteran's service-connected convulsive disability, effective April 24, 2008.  As a higher rating is still possible, the claim for increase remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

The RO did not explicitly adjudicate the Veteran's TDIU claim below.  Nevertheless, a claim of entitlement to a TDIU is part of an increased rating claim when the claim is expressly raised by the Veteran or reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has indicated that he is unemployable due to his service-connected convulsive disability.  Therefore, the Board finds that the issue of entitlement to TDIU is properly before the Board, and must be addressed in adjudication of this appeal.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge in June 2012.  A transcript of this hearing has been associated with the Veteran's VA claims folder.

For the reasons addressed in the REMAND portion of the decision below, the Board finds that further development is required in this appeal except for the sleep disorder claim.  Accordingly, the other appellate claims are REMANDED to the RO.


FINDING OF FACT

The record shows that it is at least as likely as not that the Veteran's sleep disorder has been aggravated by his service-connected convulsive disability.


CONCLUSION OF LAW

Service connection is warranted for a sleep disorder, secondary to a service-connected convulsive disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, and a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board finds that service connection is warranted for the Veteran's sleep disorder.  Therefore, no further discussion of the VCAA is warranted for this claim as any deficiency has been rendered moot.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, regarding the claims.  Timberlake v. Gober, 14 Vet. App. 122 (2000) (Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Mercado-Martinez v. West , 11 Vet. App. 415 (1998); Cuevas v. Principi, 3 Vet. App. 542 (1992).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, the layperson is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Board notes that there is no indication of a sleep disorder in the Veteran's service medical records or for years after his separation from service.  Further, there is no evidence which links the current sleep disorder directly to his active service, nor does the Veteran contend otherwise.  Rather, his contentions are that the disability is secondary to his service-connected convulsive disability, to include the medications he takes for this disability.

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either proximately caused by or proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Where a service-connected disability aggravates a nonservice-connected disability, a veteran may be compensated for the degree of disability, but only that degree, over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292 (1991).  

The Veteran was accorded a VA medical examination in January 2009 to address his claim of secondary service connection.  He was diagnosed with obstructive sleep apnea.  The examiner noted that there were a few known causes of sleep apnea, including active smoking; abnormalities of the nose, sinus, facial structure that physically occlude breathing passages; allergic rhinitis or chronic sinusitis with inflammation occluding passages; and obesity.  Although the examiner acknowledged the Veteran's seizure medication could cause excessive drowsiness and mental functioning, it was also determined that there was no evidence that the Veteran's obstructive sleep apnea was caused by his seizure medication.  Nevertheless, the examiner opined that it was at least as likely as not that the Veteran's seizure medication aggravated his sleep apnea by causing him to be more somnolent and thus allowing his tongue to relax back into his airway more easily, causing agitation that engendered arousability and prevented good sleep architecture, and possibly by interfering with the normal brain control of routine breathing, arousal, and awareness of need to change position when breathing was difficult.

The Board notes that the RO rejected the January 2009 VA examiner's opinion in the April 2009 statement of the case, finding that it did not meet the requirements of aggravation of a nonservice-connected disability by a service-connected disability.  The RO stated that VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease injury.

The Board notes, however, that the January 2009 VA examiner addressed the baseline manifestations of the Veteran's sleep disorder, but concluded that she could not state without mere speculation what the symptoms would be without the anti-seizure medication nor what increased manifestations were proximately due to the Veteran's seizure medication.  In support of that position, the examiner stated that the Veteran's sleep apnea developed while he was constantly taking the medications, and that she could not state what the baseline manifestations of the sleep disorder were without the effect of the medication as it was not medically safe for him to withhold his seizure medication to find out what sleep was like without it.  In other words, the examiner found that the Veteran's condition was not one in which it was possible to determine the exact baseline manifestations without placing him in a medically unsafe position.  Regardless, the examiner's opinion is such that whatever the baseline manifestations are of the sleep disorder, that the Veteran had increased symptomatology that was beyond natural progression due to his service-connected convulsive disability.  Moreover, the examiner provided specific details as to how the sleep disorder was aggravated.  The Board also notes that there is no competent medical opinion which explicitly refutes that of the January 2009 VA examiner.

The Board further notes the law mandates that when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, reasonable doubt shall be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2002).  When a reasonable doubt arises regarding service origin, that doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2011).  An accurate determination of etiology is not a condition precedent to granting service connection; nor is definite etiology or obvious etiology.  Alemany v. Brown, 9 Vet. App. 518 (1996); 38 U.S.C.A. § 5107(b) (West 2002).  Further, a veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  Entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  When the evidence is in relative equipoise, the law dictates that the appellant prevails.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Resolving all reasonable doubt in favor of the Veteran, the Board finds that the record shows that it is at least as likely as not that his sleep disorder has been aggravated by his service-connected convulsive disability.  Therefore, service connection is warranted for a sleep disorder.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a sleep disorder is granted.



REMAND

The Veteran contends that he developed a neck disability and sustained a TBI secondary to his service-connected convulsive disability.  Specifically, he contends that he sustained head and neck injuries in a single car motor vehicle accident that occurred due to his having a seizure which is a symptom of his service-connected convulsive disability.

A review of the record shows that the Veteran sustained multiple injuries as a result of a single car motor vehicle accident in October 1991, to include a mild abrasion over the right forehead area.  His neck was also evaluated following that accident.  Moreover, the record shows that accident likely occurred as a result of the Veteran having a seizure.  For example, the diagnosis from the emergency room report was status-post motor vehicle accident, "most likely secondary to seizure prior to the accident."  The Board further notes that the record indicates the Veteran was subsequently involved in other motor vehicle accidents in July 1992 and June 1993, both of which were noted as having been due to his having seizure.  The Veteran contends that the injuries which are the basis of these claims were incurred in the October 1991 motor vehicle accident.

In view of the foregoing, the Board finds that the Veteran sustained injuries in a motor vehicle accident that occurred secondary to his service-connected convulsive disability.  However, no VA examination was accorded to the Veteran to address his TBI claim.  The Veteran was accorded a VA medical examination in February 2009 regarding his neck disability claim, at which his account of sustaining injuries in the 1991 motor vehicle accident following a seizure was noted.  He was diagnosed with cervical chronic MF mechanical strain, with mild degenerative joint disease/degenerative disc disease without neurogenic radiculopathy.  Nevertheless, the examiner stated that he was unable to determine origin, cause, or relationship without resorting to mere speculation.

When VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Medical opinions using the mere speculation language, are inconclusive as to the origin of a disability.  Warren v. Brown, 6 Vet. App. 4 (1993); Sklar v. Brown, 5 Vet. App. 104 (1993).  Opinions which contain the mere speculation language, amount to nonevidence, neither for nor against the claim, because service connection may not be based on speculation or remote possibility.  Bloom v. West, 12 Vet. App. 185 (1999) (medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty); Obert v. Brown, 5 Vet. App. 30 (1993) (speculative opinion is not legally sufficient to establish service connection).  The Board finds that, because the VA examiner used the mere speculation language in the February 2009 opinion regarding the etiology of the Veteran's current neck/cervical spine disability and did not provide any further explanation of that opinion, that examination report is inadequate for VA purposes.  38 C.F.R. § 4.2 (2011).

In view of the foregoing, the Board finds that the Veteran should be accorded new VA medical examinations to address whether any current neck disability is etiologically linked to the injuries sustained as a result of the October 1991 motor vehicle accident, and whether he has any current residuals of a TBI as a result thereof.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

With respect to the service-connected convulsive disability, the Board observes that the last VA medical examination which specifically evaluated the severity of that disability was in September 2008.  As it has been approximately four years since that examination, the Board is concerned that the evidence of record may not accurately show the current nature and severity of the disability.  Moreover, the symptomatology described by the Veteran at his June 2012 hearing suggests the disability may have increased in severity since the last VA medical examination.  When a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995), 60 Fed. Reg. 43186 (1995); Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  Consequently, the Board concludes that a contemporaneous VA examination is needed in order to make an informed decision regarding the Veteran's current level of functional impairment and adequately rate his current level of disability for his service-connected convulsive disability.  Allday v. Brown, 7 Vet. App. 517 (1995).

Since the Board has determined that new examinations are necessary, the Veteran is hereby informed that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  38 C.F.R. § 3.326(a) (2011).  When entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without good cause, fails to report for the examination, when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  However, when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655 (2011).

The Board further finds that any outstanding treatment records regarding the Veteran's convulsive disability, neck disability, and claimed TBI residuals should be obtained while this case is on remand.  The Veteran testified at his June 2012 hearing that he was in receipt of disability benefits from the Social Security Administration (SSA), and that was confirmed by an April 2011 letter from the SSA.  However, the records that provided the basis for that decision do not appear to be on file, and the duty to assist includes requesting information and records from the SSA which were relied upon in any disability determination.  Hayes v. Brown, 9 Vet. App. 67 (1996); Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Masors v. Derwinski, 2 Vet. App. 181 (1992); Collier v. Derwinski, 1 Vet. App. 413 (1991); 38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2011).  Although the Veteran indicated at his hearing that the decision was based upon his VA medical records, a remand is already required in this case and the Board finds that those records should be added to the file.  That is of particular importance as the records may provide relevant evidence regarding the Veteran's TDIU claim.

The Board further notes that resolution of the Veteran's other appellate claims may affect his entitlement to a TDIU.  Therefore, that issue is inextricably intertwined, and the Board will defer adjudication of the TDIU claim until the development directed on the other claims has been completed.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Moreover, as the Veteran has indicated he is unemployable due solely to his service-connected convulsive disability, the new examination of that disability should include an opinion as to the affect the convulsive disability has upon his employability.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who have treated the Veteran for his convulsive disability, neck disability, and purported TBI residuals since July 2008.  After securing any necessary release, obtain those records not already of record.

2.  Obtain from the Social Security Administration the records pertinent to the Veteran's claim for Social Security disability benefits and the medical records relied upon concerning that claim.

3.  After obtaining any additional records to the extent possible, schedule the Veteran for an examinations to evaluate the current nature and severity of his current neck disability and purported TBI residuals.  The examiner must review the claims file and must note that review in the report.  A complete rationale for any opinion expressed must be provided.  Following evaluation of the Veteran, the examiner must express an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current neck/cervical spine disability was caused or otherwise the result of injuries sustained in a October 1991 motor vehicle accident.  An opinion should also be obtained from the respective examiner as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has any current TBI residuals as a result of that motor vehicle accident.  The Veteran's account that the motor vehicle accident was the result of a seizure is supported by the evidence of record.

4.  Schedule the Veteran for an examination to evaluate the current nature and severity of his service-connected convulsive disability.  The examiner must review the claims file and must note that review in the report.  The examiner should make a finding as to the frequency of major and minor seizures.  The examiner should also address the effect of the service-connected convulsive disability on the Veteran's employability.  The examiner should also address the effect of the service-connected convulsive disability, major depressive disorder, and hemorrhoids in combination on his employment, to include whether the disabilities, without consideration of any nonservice-connected disabilities, preclude the Veteran from obtaining or maintaining substantially gainful employment.

5.  Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


